Citation Nr: 0841566	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  04-38 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1984 to May 
1984 and from November 1985 to October 1992.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal of a 
June 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In January 2008, the Board denied the veteran's appeal.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In June 2008, the Court 
granted a joint motion of the parties, vacated the Board's 
decision, and remanded the case to the Board for action 
consistent with the joint motion.  The case has been returned 
to the Board for further appellate action.

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service or active duty for training.  38 U.S.C.A. 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2008).  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

Analysis

The veteran's representative argued in September 2007 that 
the incident in which the veteran fell approximately 42 feet 
from an obstacle course during active duty and sustained 
injury could be a stressor event that precipitated PTSD.  
Service medical records do show that the veteran sustained 
injuries to his back and hip in service.  However, they are 
negative for any evidence of a psychiatric disorder.  
Furthermore, none of the post-service medical evidence of 
record shows that the veteran has been diagnosed with PTSD or 
that the presence of this disorder has ever been suspected.


While the veteran is apparently of the opinion that he has 
PTSD, his lay opinion concerning this matter requiring 
medical expertise is of no probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, service connection is not in order for this 
claimed disability.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

The record reflects that in April 2004, prior to the  initial 
adjudication of the claim, the veteran was provided with the 
notice required by section 5103(a).  The Board notes that, 
even though the letter requested a response within 60 days, 
it also expressly notified the veteran that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent).

The veteran's appeal was transferred to the Board in 2004; 
hence the veteran has not received the specific notice 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as 
the degree of disability and effective date of the disability 
are part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim).  The Board finds that there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision, as service connection for PTSD has not been 
granted.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide notice with 
respect to those elements of the claim was no more than 
harmless error.

Finally, the Board notes that the veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the denied claim.  The Board is also unaware of 
any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were not prejudicial to the veteran.


ORDER

Service connection for PTSD is denied.


REMAND

In the Joint Motion granted by the Court, the parties agreed 
that the Board should consider whether a VA examination is 
warranted to ascertain the etiology of the veteran's current 
back disability.

The veteran contends that his current low back disability is 
related to the aforementioned in-service injury sustained in 
1991 or 1992, where he fell approximately 42 feet from an 
obstacle course during active duty and injured his hip and 
back.  

The medical evidence of record shows that the veteran has a 
current low back disability.  VA outpatient treatment records 
show that in February 2001, during a VA examination for an 
unrelated disability, the veteran was found to have 
tenderness with palpation of the distal cervical and 
lumbosacral spine.  The veteran also complained of low back 
pain on examination in November 2001.  Furthermore, an MRI of 
the lumbar spine conducted in November 2003 revealed a 
problem with the L4-5 disc on the right side.

Service medical records show that the veteran was seen in 
July 1991 for complaints of lower back pain and diagnosed at 
that time with an acute low back strain.  He was seen again 
in August 1991 for complaints of lower back pain for two 
weeks which radiated from his left leg up to his back.  The 
notes indicate that the veteran had previously sustained an 
acute back strain which had improved and that the veteran had 
re-injured his back.  He was diagnosed again with a low back 
strain.  A report from Medical Evaluation Board Proceedings 
conducted in January 1992 indicates that in September 1991, 
the veteran fell approximately 30 feet from an obstacle 
course during active duty at Fort Campbell.  In addition, an 
inpatient treatment record cover sheet for the veteran's 
transfer to Eisenhower Medical Center in September 1991 
includes a diagnosis of a fracture of the L3 and L4 right 
transverse process in the list of diagnoses, and a DD Form 
602 dated in October 1991 contains a diagnosis of closed 
fracture of lumbar vertebra in addition to a diagnosis of 
closed fracture of acetabuluma.  

The Board notes that a VA EMG consult report dated in August 
2002 refers to the veteran having sustained a fracture of the 
transverse processes of L3 and L4 at the time of the fall in 
1991.  In addition, the record contains lay evidence from the 
veteran stating that his current back disability is related 
to his in-service injury.  

There is a medical question as to whether the complaints and 
diagnoses the veteran had in service concerning his back are 
related to his current symptoms.  Therefore, the veteran 
should be scheduled for a VA examination to include an 
opinion.


The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008). 

The Board also notes that the appellant has not been given 
the specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Schedule the veteran for an 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his present back 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner.  All indicated studies should be 
performed.

Based upon the examination results and the 
claims folder review, the examiner should 
provide an opinion with respect to any 
currently present disorder of the back as 
to whether there is a 50 percent or better 
probability that such disorder is related 
to the veteran's military service.  The 
examiner should also provide the rationale 
for all opinions expressed.

3.  Readjudicate the veteran's back claim.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


